DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,135,706 (herein referred to as '706) in view of Shekalim US PG PUB 2017/0279577 and Lai et al (herein Lai) US PG PUB 2011/0216697. 
Re claim 1 of the application ‘136, the claim recites a communications system and claim 1 of patent ‘706 recite the following limitations verbatim within claim 1 of application ‘706, such that the claim scope is clearly recited by previous patent. To the limitations that are not stated verbatim within claim 1 of the patent ‘706, the examiner has stated the limitation and how it clearly includes the claim scope of the claim. The limitations are:
A communication system, comprising: 
a WDS control system communicatively coupled to the WDS and configured to: 
generate a WDS performance report; and 
reconfigure the WDS based on a WDS configuration instruction; 
a LAN control system communicatively coupled to the LAN and configured to: 
generate a LAN performance report; and 
reconfigure the LAN based on a LAN configuration instruction; and 
a software defined networking (SDN) controller communicatively coupled to the WDS control system and the LAN control system via a first SDN control data plane interface (CDPI) and a second SDN CDPI, respectively, the SDN controller configured to: 
receive the WDS performance report and the LAN performance report from the WDS control system and the LAN control system, respectively; 
(claim 1 of the patent ‘706 recites the phrase “predefined performance targets” rather than “performance targets”. However, the performance targets are predefined at some point before comparison in order to have something to compare it to); 
provide the WDS configuration instruction to the WDS control system in response to determining that the WDS needs to be reconfigured to improve the QoEs of the communications system; and 
provide the LAN configuration instruction to the LAN control system in response to determining that the LAN needs to be reconfigured to improve the QoEs of the communications system, wherein: 
the WDS control system is configured to provide the WDS performance report to the SDN controller and receive the WDS configuration instruction from the SDN controller via the first SDN CDPI; and 
the LAN control system is configured to provide the LAN performance report to the SDN controller (claim 1 of the patent ‘706 also includes the language of “and receive the LAN configuration instruction from the SEND controller via the SND CDPI”. However, the additional language does not protract from the fact that the limitation stated is stated in full and therefore the claim scope present within the application ‘136 is also overlaps with the claim scope of claim 1 of patent ‘706). 
The claim 1 of application ‘136 have also recited the limitations of a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables and a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits. However, the examiner believes that these limitations are stated that 
a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables (in this regard, Fig. 1 is a schematic diagram of an exemplary heterogeneous communication system 100 including a WDS 102 and a LAN 104. The WDS 102 is configured to provide communications services to remote coverage areas 106(1)-106(N), wherein ‘N’ is the number of remote coverage areas. The remote units 108(1)-108(N) are configured to receive the WDS downlink communications signals 114D from the central unit 110 over a communications medium 116 to be distributed to the respective remote coverage areas 106(1)-106(N) of the remote units 108(1)-108(N) Each of the remote units 108(1)-108(N) may include an RF transmitter/receiver and a respective antenna 118(1)-118(N) operably connected to the RF transmitter/receiver to wirelessly distribute the communications services to client devices 120 within respective remote coverage areas 106(1)-106(N). This is noted within the patent ‘706 Col. 1, lines 26-56 as well as within the applicant’s specification within paragraph [0004]); 
a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (the RF circuits 112(1)-122(N) are communicatively coupled to the LAN 104 for communications signals 124U in the remote coverage areas 106(1)-106(N), cited in patent ‘706 within col 2, lines 3-11 as well as within the applicants specification within paragraph [0005]).
Furthermore to support the fact that these limitations are known, the prior art of Shekalim discloses a wireless distribution system (WDS) comprising a central unit and a plurality of remote nodes coupled to the central unit by a plurality of cables (The WDS 200 of FIG. 2, the WDS 200' of FIG. 4, and the WDS 600 of FIG. 6 may be provided in an indoor environment, as illustrated in FIG. 10. The central unit 1004 is communicatively coupled to a base station 1008 to receive downlink communications signals 1010D from the base station 1008.  The central unit 1004 is communicatively coupled to a plurality of remote units 1012 to distribute the downlink communications signals 1010D to the remote units 1012 and to receive uplink communications signals 1010U from the remote units 1012, as previously discussed above.  The downlink communications signals 1010D and the uplink communications signals 1010U communicated between the central unit 1004 and the remote units 1012 are carried over a riser cable 1014.  The riser cable 1014 may be routed through interconnect units (ICUs) 1016(1)-1016(3) dedicated to each of the floors 1002(1)-1002(3) that route the downlink communications signals 1010D and the uplink communications signals 1010U to the remote units 1012 and also provide power to the remote units 1012 via array cables 1018.)
Furthermore to support that these limitations are known, the prior art of Lai discloses a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (FIG. 2 shows a simplified functional block diagram of the multi-gateway wireless routing circuit 110 according to an exemplary embodiment.  As shown, the multi-gateway wireless routing circuit 110 comprises three RF circuits 210, 220, and 230, a processing circuit 240, a storage medium 250, and a network interface 260. Therefore, the RF circuit 210 the RF circuits 210, 220, and 230 of the multi-gateway wireless routing circuit 110 could provide three communication gateways for the wireless networking devices within the local area network.  In implementations, the RF circuits 210, 220, and 230 may be implemented with respective wireless network card, or integrated in a single wireless network card. ¶ [0022]).
Hence the prior art of Shekalim and Lai disclose that the structure of the prior art of the local area network and wireless distribution system as well as that of the local area network are previously disclosed and therefore obvious combinations. 
Re claim 2 and 3 of the application are recited within the limitation of claim 5 of the patent ‘706.
Re claim 4 of the application are recited within the limitation of claim 6 of the patent ‘706. 
Re claim 5 of the application are recited within the limitations of claim 7 of patent ‘706. 

Re claim 7 of the application are recited within the limitation of claim 9 of patent’ 706. 
Re claim 8, the claim limitations are present within claim 11 of the patent ‘706 at nearly verbatim language. There are only a few limitations that are not present but the examiner believes to be obvious due to what the applicant has discussed in the background such that it is known within the prior art as well as what is well known within the state of the art. The examiner will first discuss limitations that are shared between claim 8 of the application as well as that of claim 2 within patent ‘706. For those limitations that are not clearly obvious, the examiner will leave notes to further clarify the presence of the limitation. The discussion of the limitation follows:
A communications system, comprising: 
a WDS control system communicatively coupled to the WDS and configured to: 
generate a WDS performance report indicating that a selected remote unit is out of 22Attorney Docket No.: H116-151A1 service (claim 11 of the patent states “generate a WDM performance report” in the first limitation, and within the fourth limitation states “The WDS control system is further configured: to determine a select remote unit in the WDS that is out of service; and generate the WDS performance report indicating that the selected remote unit is out of service” such that the entirely of the limitation is present within claim 11 of patent ‘706); and
reconfigure the WDS based on a WDS configuration instruction; 
a LAN control system communicatively coupled to the LAN and configured to: 
generate a LAN performance report; and 
reconfigure the LAN based on a LAN configuration instruction; and 
a software defined networking (SDN) controller communicatively coupled to the WDS control system and the LAN control system via a first SDN control data plane interface (CDPI) and a second SDN CDPI, respectively, the SDN controller configured to: 

analyze the WDS performance report and the LAN performance report to determine whether quality-of-experiences (QoEs) of the communications system meet performance targets (claim 11 of the patent ‘706 recites the phrase “predefined performance targets” rather than “performance targets”. However, the performance targets are predefined at some point before comparison in order to have something to compare it to); 
provide the WDS configuration instruction to the WDS control system in response to determining that the WDS needs to be reconfigured to improve the QoEs of the communications system; and 
provide the LAN configuration instruction to the LAN control system in response to determining that the LAN needs to be reconfigured to improve the QoEs of the communications system, wherein:
the SDN controller is configured to provide the LAN configuration instruction to the LAN control system to reconfigure the LAN (claim 11 of the patent ‘706 recites “the SDN controller is configured to provide the LAN configuration instruction to the LAN control system to configure quality-of-service (QoS) parameters of the LAN, such that the configuring the quality-of-service parameters of the LAN also dislcoses the reconfiguration the LAN).  
The claim 8 of application ‘136 have also recited the limitations of a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables and a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits. However, the examiner believes that these limitations are stated that is very clearly well known in the prior art and it could be combined with what is well known in the art to recited said limitations. The limitations recite:
(in this regard, Fig. 1 is a schematic diagram of an exemplary heterogeneous communication system 100 including a WDS 102 and a LAN 104. The WDS 102 is configured to provide communications services to remote coverage areas 106(1)-106(N), wherein ‘N’ is the number of remote coverage areas. The remote units 108(1)-108(N) are configured to receive the WDS downlink communications signals 114D from the central unit 110 over a communications medium 116 to be distributed to the respective remote coverage areas 106(1)-106(N) of the remote units 108(1)-108(N) Each of the remote units 108(1)-108(N) may include an RF transmitter/receiver and a respective antenna 118(1)-118(N) operably connected to the RF transmitter/receiver to wirelessly distribute the communications services to client devices 120 within respective remote coverage areas 106(1)-106(N). This is noted within the patent ‘706 Col. 1, lines 26-56 as well as within the applicant’s specification within paragraph [0004]); 
a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (the RF circuits 112(1)-122(N) are communicatively coupled to the LAN 104 for communications signals 124U in the remote coverage areas 106(1)-106(N), cited in patent ‘706 within col 2, lines 3-11 as well as within the applicants specification within paragraph [0005]).
Furthermore to support the fact that these limitations are known, the prior art of Shekalim discloses a wireless distribution system (WDS) comprising a central unit and a plurality of remote nodes coupled to the central unit by a plurality of cables (The WDS 200 of FIG. 2, the WDS 200' of FIG. 4, and the WDS 600 of FIG. 6 may be provided in an indoor environment, as illustrated in FIG. 10. The central unit 1004 is communicatively coupled to a base station 1008 to receive downlink communications signals 1010D from the base station 1008.  The central unit 1004 is communicatively coupled to a plurality of remote units 1012 to distribute the downlink communications signals 1010D to the remote units 1012 and to receive uplink communications signals 1010U from the remote units 1012, as previously discussed above.  The downlink communications signals 1010D and the uplink communications signals 1010U communicated between the central unit 1004 and the remote units 1012 are carried over a riser cable 1014.  The riser cable 1014 may be routed through interconnect units (ICUs) 1016(1)-1016(3) dedicated to each of the floors 1002(1)-1002(3) that route the downlink communications signals 1010D and the uplink communications signals 1010U to the remote units 1012 and also provide power to the remote units 1012 via array cables 1018.)
Furthermore to support that these limitations are known, the prior art of Lai discloses a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (FIG. 2 shows a simplified functional block diagram of the multi-gateway wireless routing circuit 110 according to an exemplary embodiment.  As shown, the multi-gateway wireless routing circuit 110 comprises three RF circuits 210, 220, and 230, a processing circuit 240, a storage medium 250, and a network interface 260. Therefore, the RF circuit 210 the RF circuits 210, 220, and 230 of the multi-gateway wireless routing circuit 110 could provide three communication gateways for the wireless networking devices within the local area network.  In implementations, the RF circuits 210, 220, and 230 may be implemented with respective wireless network card, or integrated in a single wireless network card. ¶ [0022]).
Hence the prior art of Shekalim and Lai disclose that the structure of the prior art of the local area network and wireless distribution system as well as that of the local area network are previously disclosed and therefore obvious combinations. 
Re claim 13, the claim limitations are present within claim 12 of the patent ‘706 at nearly verbatim language. There are only a few limitations that are not present but the examiner believes to be obvious due to what the applicant has discussed in the background such that it is known within the prior art as well as what is well known within the state of the art. The examiner will first discuss limitations that are shared between claim 13 of the application as well as that of claim 12 within patent ‘706. For 
A communications system, comprising: 
a WDS control system communicatively coupled to the WDS and configured to: 
generate a WDS performance report indicating that a remote unit in the WDS is powered down (the first limitation of claim 12 of patent ‘706 recites a WDS control system configured to generate a WDS performance report and the fourth limitation of patent ‘706 recites “the WDS control system is further configured to: determine the selected remote in the WDS that is powered down; and generate the WDS performance report indicating that the select remote unit is powered down” such that the additional description within claim ‘706 is disclosed to be part of the claim scope); and 
reconfigure the WDS based on a WDS configuration instruction; 
a LAN control system communicatively coupled to the LAN and configured to: 
generate a LAN performance report; and 
reconfigure the LAN based on a LAN configuration instruction; and 
a software defined networking (SDN) controller communicatively coupled to the WDS control system and the LAN control system via a first SDN control data plane interface (CDPI) and a second SDN CDPI, respectively, the SDN controller configured to: 
receive the WDS performance report and the LAN performance report from the WDS control system and the LAN control system, respectively; 
analyze the WDS performance report and the LAN performance report to determine whether quality-of-experiences (QoEs) of the communications system meet performance targets; 

provide the LAN configuration instruction to the LAN control system in response to 24Attorney Docket No.: H116-151A1 determining that the LAN needs to be reconfigured, wherein, 
the SDN controller is configured to provide the LAN configuration instruction to the LAN control system to reconfigure the LAN to increase bandwidth of a selected RF circuit in the LAN (the last limitation of claim 12 of patent ‘706 recites “the SDN controller is configured to provide the Lan configuration instruction to the Lan control system to reconfigure quality-of-service (QoS) parameters of the LAN to increase the bandwidth of a selected radio frequency circuit in the LAN”, such that the reconfiguration of the quality-of-service parameters would also reconfigure the LAN).  
The claim 13 of application ‘136 have also recited the limitations of a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables and a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits. However, the examiner believes that these limitations are stated that is very clearly well known in the prior art and it could be combined with what is well known in the art to recited said limitations. The limitations recite:
a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables (in this regard, Fig. 1 is a schematic diagram of an exemplary heterogeneous communication system 100 including a WDS 102 and a LAN 104. The WDS 102 is configured to provide communications services to remote coverage areas 106(1)-106(N), wherein ‘N’ is the number of remote coverage areas. The remote units 108(1)-108(N) are configured to receive the WDS downlink communications signals 114D from the central unit 110 over a communications medium 116 to be distributed to the respective remote coverage areas 106(1)-106(N) of the remote units 108(1)-108(N) Each of the remote units 108(1)-108(N) may include an RF transmitter/receiver and a respective antenna 118(1)-118(N) operably connected to the RF transmitter/receiver to wirelessly distribute the communications services to client devices 120 within respective remote coverage areas 106(1)-106(N). This is noted within the patent ‘706 Col. 1, lines 26-56 as well as within the applicant’s specification within paragraph [0004]); 
a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (the RF circuits 112(1)-122(N) are communicatively coupled to the LAN 104 for communications signals 124U in the remote coverage areas 106(1)-106(N), cited in patent ‘706 within col 2, lines 3-11 as well as within the applicants specification within paragraph [0005]).
Furthermore to support the fact that these limitations are known, the prior art of Shekalim discloses a wireless distribution system (WDS) comprising a central unit and a plurality of remote nodes coupled to the central unit by a plurality of cables (The WDS 200 of FIG. 2, the WDS 200' of FIG. 4, and the WDS 600 of FIG. 6 may be provided in an indoor environment, as illustrated in FIG. 10. The central unit 1004 is communicatively coupled to a base station 1008 to receive downlink communications signals 1010D from the base station 1008.  The central unit 1004 is communicatively coupled to a plurality of remote units 1012 to distribute the downlink communications signals 1010D to the remote units 1012 and to receive uplink communications signals 1010U from the remote units 1012, as previously discussed above.  The downlink communications signals 1010D and the uplink communications signals 1010U communicated between the central unit 1004 and the remote units 1012 are carried over a riser cable 1014.  The riser cable 1014 may be routed through interconnect units (ICUs) 1016(1)-1016(3) dedicated to each of the floors 1002(1)-1002(3) that route the downlink communications signals 1010D and the uplink communications signals 1010U to the remote units 1012 and also provide power to the remote units 1012 via array cables 1018.)
Furthermore to support that these limitations are known, the prior art of Lai discloses a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (FIG. 2 shows a simplified functional block diagram of the multi-gateway wireless routing circuit 110 according to an exemplary embodiment.  As shown, the multi-gateway wireless routing circuit 110 comprises three RF circuits 210, 220, and 230, a processing circuit 240, a storage medium 250, and a network interface 260. Therefore, the RF circuit 210 the RF circuits 210, 220, and 230 of the multi-gateway wireless routing circuit 110 could provide three communication gateways for the wireless networking devices within the local area network.  In implementations, the RF circuits 210, 220, and 230 may be implemented with respective wireless network card, or integrated in a single wireless network card. ¶ [0022]).
Hence the prior art of Shekalim and Lai disclose that the structure of the prior art of the local area network and wireless distribution system as well as that of the local area network are previously disclosed and therefore obvious combinations. 
Re claim 17, the claim limitations are present within claim 4 of the patent ‘706 at nearly verbatim language. There are only a few limitations that are not present but the examiner believes to be obvious due to what the applicant has discussed in the background such that it is known within the prior art as well as what is well known within the state of the art. The examiner will first discuss limitations that are shared between claim 17 of the application as well as that of claim 4 within patent ‘706. For those limitations that are not clearly obvious, the examiner will leave notes to further clarify the presence of the limitation. The discussion of the limitation follows:
A communications system, comprising: 
a WDS control system communicatively coupled to the WDS and configured to: 
generate a WDS performance report; and 
reconfigure the WDS based on a WDS configuration instruction; 
a LAN control system communicatively coupled to the LAN and configured to: 
(claim 4 recites within the second limitation “a LAN control system communicatively coupled to a LAN and configured to: generate a LAN performance report” and in fourth limitation of claim 4 recite “the LAN control system is further configured to determine a selected radio frequency (RF) circuit in the LAN that is out of service; and generate the LAN performance report indicating that the selected RF circuit is out of service” such that both limitations would disclosed the limitation within the application); and 
reconfigure the LAN based on a LAN configuration instruction; and 
a software defined networking (SDN) controller communicatively coupled to the WDS control system and the LAN control system via a first SDN control data plane interface (CDPI) and a second SDN CDPI, respectively, the SDN controller configured to: 
receive the WDS performance report and the LAN performance report from the WDS control system and the LAN control system, respectively; 
analyze the WDS performance report and the LAN performance report to determine whether quality-of-experiences (QoEs) of the communications system meet performance targets; 
provide the WDS configuration instruction to the WDS control system in response to determining that the WDS needs to be reconfigured to improve the QoEs of the communications system; and provide the LAN configuration instruction to the LAN control system in response to determining that the LAN needs to be reconfigured to improve the QoEs of the communications system, 
wherein the SDN controller is configured to provide the WDS configuration instruction to the WDS control system to shift capacity to a selected remote unit in the WDS that is collocated with the selected RF circuit (the last limitation of claim 4 of patent ‘706 recites “the SDN controller is configured to provide the WDS configuration .  

a wireless distribution system (WDS) comprising a central unit and a plurality of remote units coupled to the central unit by a plurality of cables (in this regard, Fig. 1 is a schematic diagram of an exemplary heterogeneous communication system 100 including a WDS 102 and a LAN 104. The WDS 102 is configured to provide communications services to remote coverage areas 106(1)-106(N), wherein ‘N’ is the number of remote coverage areas. The remote units 108(1)-108(N) are configured to receive the WDS downlink communications signals 114D from the central unit 110 over a communications medium 116 to be distributed to the respective remote coverage areas 106(1)-106(N) of the remote units 108(1)-108(N) Each of the remote units 108(1)-108(N) may include an RF transmitter/receiver and a respective antenna 118(1)-118(N) operably connected to the RF transmitter/receiver to wirelessly distribute the communications services to client devices 120 within respective remote coverage areas 106(1)-106(N). This is noted within the patent ‘706 Col. 1, lines 26-56 as well as within the applicant’s specification within paragraph [0004]); 
a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (the RF circuits 112(1)-122(N) are communicatively coupled to the LAN 104 for communications signals 124U in the remote coverage areas 106(1)-106(N), cited in patent ‘706 within col 2, lines 3-11 as well as within the applicants specification within paragraph [0005]).
Furthermore to support the fact that these limitations are known, the prior art of Shekalim discloses a wireless distribution system (WDS) comprising a central unit and a plurality of remote nodes (The WDS 200 of FIG. 2, the WDS 200' of FIG. 4, and the WDS 600 of FIG. 6 may be provided in an indoor environment, as illustrated in FIG. 10. The central unit 1004 is communicatively coupled to a base station 1008 to receive downlink communications signals 1010D from the base station 1008.  The central unit 1004 is communicatively coupled to a plurality of remote units 1012 to distribute the downlink communications signals 1010D to the remote units 1012 and to receive uplink communications signals 1010U from the remote units 1012, as previously discussed above.  The downlink communications signals 1010D and the uplink communications signals 1010U communicated between the central unit 1004 and the remote units 1012 are carried over a riser cable 1014.  The riser cable 1014 may be routed through interconnect units (ICUs) 1016(1)-1016(3) dedicated to each of the floors 1002(1)-1002(3) that route the downlink communications signals 1010D and the uplink communications signals 1010U to the remote units 1012 and also provide power to the remote units 1012 via array cables 1018.)
Furthermore to support that these limitations are known, the prior art of Lai discloses a local area network (LAN) comprising a plurality of LAN circuits interconnected to one or more radio frequency (RF) circuits (FIG. 2 shows a simplified functional block diagram of the multi-gateway wireless routing circuit 110 according to an exemplary embodiment.  As shown, the multi-gateway wireless routing circuit 110 comprises three RF circuits 210, 220, and 230, a processing circuit 240, a storage medium 250, and a network interface 260. Therefore, the RF circuit 210 the RF circuits 210, 220, and 230 of the multi-gateway wireless routing circuit 110 could provide three communication gateways for the wireless networking devices within the local area network.  In implementations, the RF circuits 210, 220, and 230 may be implemented with respective wireless network card, or integrated in a single wireless network card. ¶ [0022]).
. 

Allowable Subject Matter
Claims 9-12, 14-16, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 9-12, these claims are dependent upon independent claim 8. When the claim scope of these dependent claims are considered in whole, considering both the limitations within the independent claim as we as those present with the dependent claims, the claim scope is considered allowable. 
Re claim 14-16, these claims are dependent upon claim 13. When the claim scope of these dependent claims are considered in whole, considering both the limitations within the independent claim as we as those present with the dependent claims, the claim scope is considered allowable. 
Re claim 18 and 19, these claims are dependent upon claim 17. When the claim scope of these claims are considered in whole, considering both the limitations within the independent claim as we as those present with the dependent claims, the claim scope is considered allowable. 
The following patents and patent applications are cited to show the state of the art with respect to communication systems:
(US-20200412612, US-20180295037, US-20170272311, US-20190089609, US-20180295037)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637